Executive Management Employment Agreement
 
(English Translation)
 
Party A: Zhuolu Jinxin Mining Co., Ltd. (the “Company”)
 
Party B: Changkui Zhu
 
In consideration of the premises and mutual terms, covenants and conditions
hereinafter set forth, and for other good and valuable consideration, the
parties hereto agree as follows:
 
1. Party A hires Party B as Chief Executive Officer of Zhuolu Jinxin Mining
Co.,Ltd., and the employment shall be for a period of four years commencing
January 1, 2010 and terminating December 31, 2013.
 
2. Party A agrees to pay Party B base salary of RMB 3,500 per month, which shall
include all the taxes and fees according to government regulations.  In
addition, Party B shall be eligible to receive bonus on the Company’s projects
that Party B manages, and the amount of the bonus shall be decided independently
by other agreements signed by Party A and Party B.
 
3. During the employment period, Party B shall not be employed by any other
party, entity or individual, especially the competitors of Party A, otherwise,
Party B shall bear responsibilities set by “Anti-Unfair Competition Law of
People’s Republic of China”.
 
4. Without the consent of the Board of the Company, Party B shall not implement
any policy or action to the Company if the said policy or action will have
material impact on the Company’s operation.  The Board of Directors shall give
Party B a reply within three days upon receiving Party B’s suggestions and
advices, and Party B shall follow the instructions and decisions that made by
the Board.
 
5. Payment: Party A will pay to Party B RMB3,500 per month, and such amount to
be paid on the 10th day of each following month (“Payment Date”). If the Payment
Date falls on weekend or federal holiday, the payment shall be made on the last
business day before the weekend or federal holiday.  If Party A decides to
dismiss Party B, Party A shall clear all the salary that Party A owes to Party B
and grant Party B a package of three months’ salary in one time.
 
6. All other miscellaneous shall be solved by the negotiation between both
parties and any further agreements. There are two copies of the Agreement and it
becomes effective once both parties sign or seal on it.
 
Party A: Zhuolu Jinxin Mining Co., Ltd.                         Party B:
Changkui Zhu
 
Date:
12/10/2009                                                             Date:
12/10/2009
 
/s/_________________                                                     /s/______________________
 